DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/14/2021 is acknowledged and entered by the Examiner. Claims 1 and 13 have been amended. Claims 1-14 are currently pending in the instant application.  
The rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over US 2018/0354037 A1 (Thuo'037) in view of Thuo’992 (US 2016/0317992 A1) is withdrawn in view of Applicant’s amendment and remark.
Terminal Disclaimer
The terminal disclaimer filed on 04/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Applications 16/580,601 and 16/671,750 have been reviewed and is accepted. The terminal disclaimer has been recorded.
Examiner’s Statement of Reason for Allowance
Claims 1-14 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 04/14/2021, have been carefully reviewed and searched. The closest new prior art found is to US 
	However, Oldenburg failed to disclose encapsulates (shells) being chemically covalently bound via a linkage comprising a residue of ligands of encapsulates to the external shell of an encapsulate other than the external shell of encapsulate to which the ligands were originally covalently or coordinatively bound as recited in claims 1 and 13. Therefore, claims 1 and 13 are allowable over the prior art of record. Claims 2-6 11, 12, and 14 depend from claims 1 and 13 and are allowable based on their dependencies.
	Oldenburg also failed to disclose stretchable conductor having one or more properties as recited in claim 7. Therefore, claim 7 is allowable over the prior art of record. Claims 8-10 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761